— Appeal from order, Supreme Court, New York County (Louis B. York, J.), entered January 29, 2013, which, to the extent appealed from, denied defendants’ motion for summary judgment dismissing the complaint or, alternatively, for a stay of the proceedings pending an investigation by the New York State Division of Human Rights, unanimously dismissed, without costs, as moot.
The issue in this case, i.e., whether plaintiff can lawfully evict defendants’ dog from its premises, is no longer a live controversy, since the dog died during the pendency of this appeal (see Matter of Klasson, 290 AD2d 223 [1st Dept 2002]; Matter of Johnson v Pataki, 91 NY2d 214, 222 [1997]).
This case does not qualify as an exception to the mootness doctrine, since defendants’ challenge to plaintiff’s small pet rule, while capable of repetition, would not typically evade review (see Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714-715 [1980]). Concur — Acosta, J.P., Saxe, Moskowitz, Freedman and Manzanet-Daniels, JJ.